DETAILED ACTION
This action is pursuant to the claims filed on 06/23/2022. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism located in the channel and configured to engage with at least one strand of human hair permitting one-way axial motion of the at least one strand of human hair…” in claims 1 and 18. The locking mechanism of this limitation will be interpreted as a linear ratchet, rotary ratchet, linear electromechanical actuator, or rotary electromechanical actuator as disclosed in at least page 2 of the applicant’s specification filed 02/08/2018.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kater (U.S. Patent No. 3,469,577) in view of Jung (U.S. PGPub No. 2013/0310676).
Regarding claim 20, Kater teaches a method of applying an electroencephalogram (EEG) sensor to a patient, the method comprising: obtaining an EEG sensor (Fig 1 EEG sensor 10) comprising: a sensor housing defining a channel extending along a channel axis through the housing from a first side of the sensor housing to a second side of the sensor housing opposite the first side (Fig 1 EEG electrode with housing with a channel extending therethrough); at least one contact electrode extending from the first side of the housing (Figs 1-2, bottom of electrode configured to contact scalp is coated with silver chloride Col 2 lns 40-45); inserting at least one lock of the patient's hair into the channel from the first side to the second side (Fig 2 hair inserted into channel starting from the bottom side towards the top side); and sliding the EEG sensor along at least one lock of the patient's hair until the at least one contact electrode contacts the patient's scalp (Fig 2, sensor is slid along the hair 22 until contact with the scalp is made).
Kater fails to teach a locking mechanism located in the channel.
In related prior art, Jung teaches a similar method of applying an electroencephalogram wherein the method and device includes a locking mechanism located in a similar channel to advantageously engage the strands of hair to assist in retaining the device against the scalp ([0042]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel of Kater in view of Jung to incorporate a locking mechanism within the channel to arrive at the method of claim 20. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the channel with a locking feature to assist in the retention of the device on the scalp during use ([0042]).
Allowable Subject Matter
Claims 1-19 are allowable.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: Regarding claims 1-19, the Kater and Jung references fail to teach “a locking mechanism located in the channel and configured to engage with at least one strand of human hair permitting one-way axial motion of the at least one strand of human hair threaded through the channel from the first side to the second side”.  Kater fails to disclose a locking mechanism permitting one way axial motion of the at least one strand of human hair. Jung discloses a locking mechanism but provides no disclosure of permitting one-way axial motion while engaged with the hair. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-19. 
For purposes of expedited prosecution, claim 20 would be allowable if amended to recite: “a locking mechanism located in the channel and configured to engage with at least one strand of human hair permitting one-way axial motion of the at least one lock of the patient’s hair threaded through the channel from the first side to the second side … inserting the at least one lock of the patient’s hair into the channel from the first side to the second side to engage with the locking mechanism”. 	 
Response to Arguments
Applicant’s arguments, see remarks, filed 06/23/2022, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794